DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 15 October 2020 have been fully considered but they are not persuasive.
Applicant argues that the relied upon reference, US Patent No. 6,900,812 (hereinafter Morein), does not teach all the limitations of the claimed invention.  Specifically, Applicant argues that Morein fails to teach “the logic is configured to cause the request to be transferred to the queue or transitional buffer for temporary storage without processing the request and to determine whether the queue or transitional buffer has a predetermined amount of storage capacity, wherein the queue or transitional buffer is located in any location on die or on chip with the logic.”  However, the Examiner respectfully disagrees.  Morein teaches that logic (Morein; Figure 3 Item 280) issues unprocessed requests to input buffer (Morein; Figure 3 Item 210) for temporary storage (Morein; Figure 5 Item 340) and that the logic determines whether the input buffer has a predetermined amount of storage capacity (Morein; Figure 5 Item 334).  While Morein then teaches that the unprocessed request is processed by the operation block (Morein; Figure 3 Item 220), the claim does not exclude such a processing.  Instead, the claim merely requires the request be unprocessed by the logic.  Morein does not describe the logic (Morein; Figure 3 Item 280) as processing the request.  Therefore, the prior art of record teaches the limitations of the claimed invention.
Additionally, Applicant argues that it would not have been obvious to combine the logic and queue or transitional buffer in a die or chip.  However, the Examiner respectfully disagrees.  The In re Larson, 340 F.2d 965, 967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe, 251 F.2d 854, 855, 116 USPQ 443, 444 (CCPA 1958).  Therefore, the Examiner submits that the prior art of record, in combination with the established legal precedent teaches the logic and queue or transitional buffer being located on the same die or chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 10, 12, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,900,812 (hereinafter Morein).
As per claims 1, 8, and 15, Morein teaches a graphics multiprocessor, comprising: at least one compute engine to provide a request (Morein; Figure 1 Item 10, Figure 3 Item 202) to store data or obtain data (Morein; Col 10 Lines 30 – 32, Col 18 Line 59 – Col 19 Line 4, Col 19 Lines 27 – 40); a queue or transitional buffer (Morein; Figure 3 Item 210); and logic (Morein; Figure 3 Item 280) coupled to the queue or transitional buffer, the logic is configures to cause the request to be transferred to the queue or transitional buffer for temporary storage without processing the request (Morein; Figure 5 Item 340) (See “Response to Arguments” presented above) and to determine whether the queue or transitional buffer has a predetermined amount of storage capacity (Morein; Figure 5 Item 334).
explicitly teach wherein the queue or transitional buffer is located in any location on die or on chip with the logic.
However, such a modification is considered to be within the level of ordinary skill in the art as set forth by the following legal precedents; See Making Integral - In re Larson, 340 F.2d 965, 967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe, 251 F.2d 854, 855, 116 USPQ 443, 444 (CCPA 1958) (See “Response to Arguments” presented above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Morein to include the logic and queue on the same die or chip because doing so is a design layout choice one would encounter when designing and implementing such a system.

As per claims 2, 9, and 16, Morein teaches the systems and method as described per claims 1, 8, and 15 (see rejection of claims 1, 8, and 15 above).  Morein also teaches wherein the logic is further configured to determine whether the queue or transitional buffer has a predetermined amount of storage capacity including a threshold level of capacity (Morein; Col 11 Line 64 – Col 12 Line 3).
Morein does not explicitly teach that the storage capacity includes greater than a threshold level of capacity.
However, by Morein teaching determining that buffer capacity exceeds a threshold (the buffer is full) and therefore not transferring the command to the buffer, it would be trivial to adjust the determination to instead determine the free space of the buffer, and having a threshold instead related to a minimum amount of free space required for the command.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Morein to include the free space 

As per claims 3 and 10, Morein also teaches wherein the logic is further configured to temporarily store the request in the queue or transitional buffer without processing the request when the queue or transitional buffer has the predetermined amount of storage capacity (Morein; Figure 5 Items 334 and 340).

As per claims 5 and 12, Morein also teaches wherein the logic comprises a load store unit, a cache controller or interface controller (Morein; Figure 3 Item 280, Col 8 Lines 57 – 61, Col 10 Lines 50 – 53).

As per claim 19, Morein also teaches wherein the queue or transitional buffer is located in any location on die or on chip with the at least one compute engine and the controller (Morein; Figure 3 Item 210) (See “Response to Arguments” presented above).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,900,812 (hereinafter Morein) in view of US Patent No. 7,185,033 (hereinafter Jain). 
As per claims 4, 11, and 18, Morein teaches the systems and method as described per claims 3, 8, and 15 (see rejection of claims 3, 8, and 15 above).
Morein does not teach wherein the logic is further configured to transfer the request to a different queue, buffer, or a next level of memory when the queue or transitional buffer lacks the predetermined amount of storage capacity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Morein to include the next level of memory because doing so allows for receiving messages even when the receive queue is full or almost full.

Claims 6, 7, 13, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,900,812 (hereinafter Morein) in view of US Patent No. 10,482,043 (hereinafter Nygren).
As per claims 6, 13, and 17, Morein teaches the system and method as described per claims 1, 8, and 15 (see rejection of claims 1, 8, and 15 above).  Morein additionally teaches wherein the queue or transitional buffer is located in any location on die or on chip with the at least one compute engine and the logic (see rejection of claims 1, 8, and 15 above).
Morein does not teach wherein the queue or transitional buffer and the logic are located in a cache memory or in a cache controller.
However, Nygren teaches a memory access system in which a request buffer (Nygren; Figure 1 Item 192) and logic (Nygren; Figure 1 Item 145) are located in a cache memory (Nygren; Figure 1 Item 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Morein to include the cache memory because doing so allows for efficient data loading and movement (Nygren; Col 7 Lines 8 – 16).


Morein does not teach wherein the queue or transitional buffer provides functionality of cache memory.
However, Nygren teaches a memory access system in which a request buffer (Nygren; Figure 1 Item 192) provides functionality of cache memory (Nygren; Col 7 Lines 14 – 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Morein to include the cache functionality because doing so allows for efficient data loading and movement (Nygren; Col 7 Lines 8 – 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181    

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181